NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DAVID J. BREZNAU, DOC #S33086,   )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4421
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Thomas Krug,
Judge.

David J. Breznau, pro se.



PER CURIAM.


             Affirmed.


KELLY, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.